Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered September 7, 2001, which denied petitioner tour guide’s application to annul the determination of respondent State Division of Human Rights of no probable cause to believe that petitioner’s employer discriminated against her on the basis of age and national origin, unanimously affirmed, without costs.
The determination of no probable cause is rationally based on evidence that during the period of petitioner’s employment, her employer employed 58 tour guides of many different national origins, 51 of whom were older than petitioner, and three of whom, all younger and of different national origins than petitioner, were terminated, like petitioner, for falsifying time records. In addition, petitioner’s termination for falsifying time records came in the midst of a ripening disagreement with her employer over overtime and meal allowances, and shortly after a four-day suspension for uniform dress code violations and a citation for being late (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 113 *170[1998]). The determination of the Unemployment Insurance Appeal Board that petitioner did not falsify her time records, made after a hearing at which only petitioner and her attorney were present, has no collateral estoppel effect (see Matter of Velez v Bratton, 240 AD2d 211 [1997]). We have considered petitioner’s other arguments, including that respondent did not fairly investigate her claim, and find them to be without merit. Concur — Buckley, P.J., Nardelli, Sullivan, Rosenberger and Wallach, JJ.